Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.
	This application is in condition for allowance except for formal matters.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


This action is response to the Response to Election/Restriction Filed on March 08, 2021. Applicant elected Group I with traverse and has been found persuasive. Restriction requirement has been withdrawn.  

This action is response to the Response to Election/Restriction filed on March 08, 2021.

Claims 1-20 are pending.




Claim Objections

Claims 2-7, 9, 11-13, and 16 are objected to because of the following informalities:

(A) the use of phrase, "system of claim 1" in claim  2 (missing “,”), and 2-7, 9, 11-13 and 16,  renders the claims indefinite because it is unclear whether the functional limitation following the phrases is part of the claimed invention or not.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-20 would be allowable if overcome the claim objection. 
The following is a statement of reasons for the indication of allowable subject matter.
In dependent claims 1, 15 and 18 identify the distinct features,” access a dataset stored to a data lake from one or more of a plurality of data sources; receive a user input conveying a number of attributes of the dataset; determine whether the dataset is to be treated for one or more anomalies including missing values and outliers in the dataset via executing a statistical check on the dataset; identify portions of the dataset that include the anomalies based on the statistical 

Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163